DELTA AIR LINES, INC. BYLAWS As Amended through May 19, 2008 Incorporated Under the Laws of Delaware TABLE OF CONTENTS Article Section Subject Page I Offices 1 1 Registered Office 1 2 Other Offices 1 II Stockholders’ Meetings 1 1 Place of Meetings 1 2 Annual Meetings 1 3 Special Meetings 1 4 Notice of Meetings 2 5 Quorum, Adjournment and Voting 2 6 Voting Rights and Proxies 3 7 List of Stockholders 3 8 Nominations; Stockholder Meetings 4 III Directors 7 1 Number and Term of Office 7 2 Powers 7 3 Vacancies 8 4 Resignations and Removals 8 5 Meetings 8 6 Quorum and Voting 8 7 Action Without Meeting 9 8 Fees and Compensation 9 9 Chairman of the Board 9 10 Committees 9 11 Emergency Bylaws 10 IV Officers 10 1 Officers Designated 10 2 Tenure, Succession and Duties of Officers 11 V Execution of Corporate Instruments, and Voting Securities Owned by the Corporation 11 1 Execution of Corporate Instruments 11 2 Execution of Voting of Securities Owned by Corporation 12 VI Shares of Stock 12 1 Form and Execution of Certificates 12 2 Lost Certificates 13 3 Transfers 13 4 Fixing Record Dates 13 5 Registered Stockholders 14 VII Other Securities of the Corporation 14 VIII Corporate Seal 14 i Article Section Subject Page IX Indemnification of Directors, Officers, Employees and Agents 15 1 Right to Indemnification 15 2 Authority to Advance Expenses 15 3 Procedure for Operating Indemnification and Advancement 16 4 Right of Indemnitees to Bring Suit 16 5 Provisions Nonexclusive 17 6 Authority to Insure 17 7 Survival of Rights 17 8 Settlement of Claims 17 9 Effect of Amendment 17 10 Subrogation 17 11 No Duplication of Payments 17 12 Merger or Consolidation 18 13 Severability 18 X Notices 18 XI Amendments 20 XII Electronic Transmission 20 XIII Adoption or Extension of Shareholder Rights Plan 20 ii DELTA AIR LINES, INC. BYLAWS (As amended through May 19, 2008) ARTICLE I Offices Section 1.Registered Office. The corporation shall maintain a registered office in the State of Delaware. Section 2.Other Offices. The corporation shall also have and maintain an office or principal place of business at Hartsfield-Jackson Atlanta International Airport, 1030 Delta Boulevard, City of Atlanta, County of Fulton, State of Georgia, and may also have offices at such other places, both inside and outside the State of Delaware, as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE
